Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 1 of 12

 

 

wk Epes aI RIC F oN.
JK X we = riLew oe rN.
UNITED STATES DISTRICT COURT ( ( MAY 29202000
WESTERN DISTRICT OF NEW YORK NN rr «
TODD MORSE,
19-CV-304-MJR
DECISION AND ORDER
Plaintiff,
-\-
ANDREW SAUL,

Commissioner of Social Security,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 9).

Plaintiff Todd Morse brings this action pursuant to 42 U.S.C. §§405(g) and
1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security finding him ineligible for Disability Insurance Benefits (“DIB”) under the Social
Security Act (the “Act”). Both parties have moved for judgment on the pleadings pursuant
to Rule 12(c) of the Federal Rules of Civil Procedure. For the following reasons, Morse’s
motion (Dkt. No. 6) is granted, the Commissioner's motion (Dkt. No. 7) is denied, and the
case is remanded.

BACKGROUND"

Morse protectively filed an application for DIB on June 3, 2015, alleging disability

as of November 14, 2014, due to serious depression, anxiety, epilepsy seizures, extreme

fatigue, and sleep apnea. (Tr. 77, 158-164, 190).? His claim was initially denied on

 

' The Court assumes the parties’ familiarity with the record in this case.
? References to “Tr.” are to the administrative record in this case.
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 2 of 12

October 29, 2015. (Tr. 93-104). On December 12, 2015, Morse filed a timely written
request for hearing. (Tr. 105-106).

On December 14, 2017, a hearing was conducted by Administrative Law Judge
(ALJ”) Stephen Cordovani, in Buffalo, New York. (Tr. 32-76). Morse appeared, along
with his attorney. A vocational expert also appeared. At the hearing, Morse, through
counsel, requested only a closed period of disability commencing on the alleged onset
date, November 21, 2014, through February 15, 2017, as Morse had returned to work on
February 16, 2017. (Tr. 13).

On February 28, 2018, the ALJ issued a decision finding Morse not disabled during
the closed period. (Tr. 13-31). That decision became final when on January 10, 2019,
the Appeals Council denied his request for review. (Tr. 1-6). This action followed.

DISCUSSION

I. Scope of Judicial Review

The Court's review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision
rests on adequate findings supported by evidence having rational probative force,” the

Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 3 of 12

312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court’s task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Sifvers v. Colvin, 87 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “{i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260,265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

Il. Standards for Determining “Disability” Under the Act

A “disability” is an inability “to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.” 42 U.S.C. §§423(d)(1)(A), 1382c(a)(3)(A). The
Commissioner may find the claimant disabled “only if his physical or mental impairment
or impairments are of such’severity that he is not only unable to do his previous work but

cannot, considering his age, education, and work experience, engage in any other kind
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 4 of 12

of substantial gainful work which exists in the national economy, regardless of whether
such work exists in the immediate area in which he lives, or whether a specific job vacancy
exists for him, or whether he would be hired if he applied for work.” Id. §§423(d)(2){A),
1382c(a)(3)(B). The Commissioner must make these determinations based on “objective
medical facts, diagnoses or medical opinions based on these facts, subjective evidence
of pain or disability, and .. . [the claimant’s] educational background, age, and work
experience.” Dumas v. Schweiker, 712. F.2d 1545, 1550 (2d Cir. 1983) (first alteration in
original) (quoting Miles v. Harris, 645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §§404.1520(a)(4),
416.920(a)(4). First, the Commissioner determines whether the claimant is “working” and
whether that work “is substantial gainful activity.” /d. §§404.1520(b), 416.920(b). If the
claimant is engaged in substantial gainful activity, the claimant is “not disabled regardless
of [his or her] medical condition or . . . agé, education, and work experience.” fd.
§§404.1520(b), 416.920(b).. Second, if the claimant is not engaged in substantial gainful
activity, the Commissioner asks whether the claimant has a “severe impairment.” /d.
§§404.1520(c), 416.920(c). To make this determination, the Commissioner asks whether
the claimant has “any impairment or combination of impairments which significantly limits
[the claimant's] physical or mental ability to do basic work activities.” Id. §§404.1520(c),
416.920(c). As with the first step, if the claimant does not have a severe impairment, he
or she is not disabled regardless of any other factors or considerations. fd.
~ §§404.1520(c), 416.920(c). Third, if the claimant does have a severe impairment, the

Commissioner asks two additional questions: first, whether that severe impairment meets

 
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 5 of 12

the Act's duration requirement, and second, whether the severe impairment is either listed
in Appendix 1 of the Commissioner's regulations or is. “equal to” an impairment listed in
Appendix 1. fd. §§404.1520(d), 416.920(d). If the claimant satisfies both requirements
of step three, the Commissioner will find that he or she is disabled without regard to his
or her age, education, and work experience. /d. §§404.1520(d), 416.920(d).

if the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity [“RFC”] based on al! the relevant medical and other evidence” in the record. Ia.
§§404.1520(e), 416.920(e). RFC “is the most [the claimant] can still do despite [his or
her] limitations.” /d. §§404.1545(a)(1), 416.945(a)(1). The Commissioner's assessment
of the claimant's RFC is then applied at steps four and five. At step four, the
Commissioner “compare[s] [the] residual functional capacity assessment . . . with the
physical and mental demands of [the claimant's] past relevant work.” /d. §§404.1520(f),
416.920(f). If, based on that comparison, the claimant is able to perform his or her past
relevant work, the Commissioner will find that the claimant is not disabled within the
meaning of the Act. fd. §§404.1520(f), 416.920(f). Finally, if the claimant cannot perform
his or her past relevant work or does not have any past relevant work, then at the fifth
step the Commissioner considers whether, based on the claimant’s RFC, age, education,
and work experience, the claimant “can make an adjustment to other work.” /d.
§§404.1520(g)(1), 416.920(g)(1)._ If the claimant can adjust to other work, he or she is

not disabled. /d. §§404.1520(g)(1), 416.920(g)(1). If, however, the claimant cannot
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 6 of 12

adjust to other work, he or she is disabled within the meaning of the Act. Jd.
§§404.1520(g)(1), 416.920(g)(1).
The burden through steps one through four described above rests on the claimant.
If the claimant carries his burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.
IIL. The Ald’s Decision
The ALJ followed the required five-step analysis for evaluating disability claims.
Under step one, the ALJ found that Morse had not engaged in substantia! gainful activity
from the alleged onset date, November 21,.2014, through February 15, 2017. (Tr. 15).
At step two, the ALJ concluded that during the closed period, Morse had the following
severe impairments: epilepsy or seizure disorder; migraine headaches; and major
depressive disorder with anxiety symptoms. (Tr. 15-16). At step three, the ALJ found
that during the closed period, Morse did not have an impairment or combination of
impairments that meets or medically equals the severity of one of the listed impairments.
id. Before proceeding to step four, the ALJ assessed Morse’s RFC, during the closed
period, in pertinent part, as follows:
[T]he claimant had the [RFC] to perform a full range of work
at all exertional levels but with the following nonexertional
limitations: no work around unprotected heights or moving
mechanical parts; no operation of heavy machinery; no
ladders, ropes, or scaffolds; no loud noise or lights brighter
than present in regular office or retail settings; can
understand, remember and carry out simple instructions and
tasks; able to work in a low stress work environment reflected
by the simple instructions and tasks, no supervisory duties, no

independent decision-making required, no strict production
quotas, minimal changes in work routine and processes; and
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 7 of 12

frequent interaction with supervisors and occasional co-
workers and the genera! public.

(Tr. 19). Proceeding to step four, the ALJ found that during the closed period, Morse was
unable to perform any past relevant work. (Tr. 25). At step five, the ALJ found that,
considering Morse’s age, education, work experience, and RFC, there were jobs that
existed in significant numbers in the national economy that he can perform during the
closed period, including Warehouse Worker, Stock Checker, and Laundry Worker. (Tr.
25-26). Accordingly, the ALJ concluded that during the closed period, Morse was not
disabled under the Act. (Tr. 26).

IV. Morse’s Challenges

Morse argues that this case must be remanded because: (1) in determining
Morse’s mental RFC, the ALJ rejected every medical opinion and improperly substituted
his own medical judgement over that of any physician; and (2) the ALJ failed to properly
evaluate Morse’s subjective symptoms and mischaracterized the evidence in the record.
The Court agrees.

It is well established that an “ALJ cannot arbitrarily substitute his own judgment for
competent medical opinion” and that “while an [ALJ] is free to resolve issues of credibility
as to lay testimony or to choose between properly submitted medical opinions, he is not
free to set his own expertise against that of a physician who [submitted an opinion or]
testified before him.” Balsamo v. Chater, 142 F.3d 75, 81 (2nd Cir. 1998) (internal
quotations and citations omitted). A “circumstantial critique by non-physicians [such as
an ALJ], however thorough or responsible, must be overwhelmingly compelling in order
to overcome a medical opinion.” Shaw v. Chater, 221 F.3d 126, 135 (2nd Cir. 2000)
_ {internal quotations and citations omitted).

-7-

 
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 8 of 12

“The RFC assessment is a function-by-function assessment based upon all of the
relevant evidence of an individual's ability to do work-related activities.” Social Security
Ruling (“SSR”) 96-8p: Titles II and XVI: Assessing Residual Functional Capacity in tnitial
Claims, 61 Fed. Reg. 34474, 34476 (July 2, 1996). An ALJ commits legal error, requiring
remand, when he fails to set forth clearly the opinions he relied upon when determining a
claimant's RFC and does not perform a function-by-function analysis regarding a
claimant’s ability to perform work activities. See Hogan v. Astrue, 491 F. Supp. 2d 347,
354 (W.D.N.Y. 2007). Remand is required when the lack of nexus between the RFC and
evidence of record precludes meaningful review. See Cichoki v. Astrue, 729 F.3d 172,
173-74, 177 (2d Cir. 2013).

An ALJ is not qualified to assess a claimant's RFC on the basis of bare medical
findings, and thus an ALJ’s determination of RFC without medical opinion authority is not
supported by substantial evidence. Zayas v. Colvin, 15-cv-6312-FPG, 2016 U.S. Dist.
LEXIS 58134, at *11 (W.D.N.Y. May 2, 2016). Only in rare circumstances, particularly
where the “medical evidence shows relatively minor . . . impairment," can an ALJ
permissibly “render a common sense judgment” about functional capacity even without a
physician’s assessment. Gross v. Astrue, 12-cv-6207-MWP, 2014 U.S. Dist. LEXIS
63251 at *51 W.D.N.Y. May 7, 2014) (internal quotations and citations omitted) see also
Kain v. Colvin, 14-cv-650-WMS, 2017 U.S. Dist. LEXIS 73595, at *8 (W.D.N.Y. May 14,
2017) (when the record contains medical findings merely diagnosing the claimant’s
impairments without relating that diagnosis to functional capabilities, the “general rule is

that the Commissioner ‘may not make the connection himself.””) (citations omitted).
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 9 of 12

In the absence of supporting expert medical opinion, the ALJ should not engage
in his own evaluations of the medical findings. Balsamo, 142 F.3d at 81. Although an
ALJ has “considerable and constant exposure to medical evidence” he is not free to make
inferences or diagnoses which are not advanced in the medical record. Glover v. Astrue,
08-cv-218-MAT, 2010 U.S. Dist. LEXIS 25533, at *11 (W.D.N.Y. Mar. 18, 2010) (citing
Curry v. Apfel, 209 F.3d 117, 123 (2nd Cir. 2000).

in the instant case, when determining Morse’s mental RFC, the ALJ gave “little” or
“limited” weight to every medical opinion concerning Morse’s mental functioning. (Tr. 22-
24)* The ALJ gave “limited” weight to the December 1, 2016 mental assessment form
completed by Morse’s longstanding counselor, Dr. Jonathan Treible, Ph.D.; “little weight”
to the Global Assessment Functioning scores and the October 3, 2016 mental
assessment form completed by Morse’s treating psychiatrist, Dr. Richard Bennett, M.D.:
‘little weight” to the October 20, 2016 mental assessment form and letter completed by
Morse’s primary care doctor, Dr. Michael Kane, M.D.: “little weight” to the opinion of
consultative examiner, Dr. Susan Santarpia, Ph.D.; and “little weight” to the opinion of
State agency mental health consultant, Dr. S. Juriga, Ph.D. (Tr. 22-24, 84-87, 698-701,
796, 877-80, 932-24, 937-39).

Further, the other mental health evidence cited by the ALJ does not constitute
substantial evidence for his mental RFC finding. The ALJ relied on the following non-
opinion mental health evidence to support his decision: (1) a March 2015 treatment note

by Dr. Bennett (Tr. 20); (2) the psychiatric consultative examination report (Tr. 20-21);

 

* The ALJ gave. “great” weight to the May 6, 2015 opinion of Nurse Practitioner Lara Besseghini, ANP,

that Morse’s seizures are not independently disabling, but neither Morse nor the Commissioner address
this opinion in their motion papers.

-9-

 
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 10 of 12

and treatment notes from May 2017, July 2017, and September 2017 by Dr. Bennett (i-e.,
treatment notes created after Morse's return to work, which are therefore irrelevant to.this
claim). (Tr. 22). However, the ALJ failed to explain how this evidence adequately
supports his finding that Morse was able to understand, remember and carry out simple
instructions and tasks; work in a low stress environment; frequently interact with
supervisors; and occasionally interact with co-workers and the general public during the
requested closed period of disability. (Tr. 19}. The ALJ mentions neither Morse’s
counseling records with Dr. Treible from November 2014 until January 2017 (Tr. 355-73,
455-58, 882-922, 1151-55), nor Dr. Bennett’s other treatment records during the
requested closed period. (Tr. 831-35, 838-75, 1003-04, 1012-14).

In sum, the ALJ decision discounted every medical opinion of record which
conflicted with his RFC finding and failed to cite any evidence, opinion or otherwise, to
support its finding that Morse had the RFC to perform even unskilled jobs on a sustained
basis during the closed period of disability. Although the RFC finding need not correspond
to a specific medical opinion, it must nevertheless be supported by substantial evidence
in the record. Not a single treating provider of record who rendered an opinion concerning
Morse’s mental functioning believed that Morse was able to perform unskilled work on a
sustained basis during the closed period of disability, yet the ALJ discounted these
opinions. and arbitrarily substituted his own judgment for competent medical opinion
evidence. Accordingly, the Court finds that ALJ’s mental RFC finding is not supported by
substantial evidence and the case must therefore be remanded.

The Court also finds that remand is warranted because when evaluating Morse's

subjective symptoms, the ALJ mischaracterized evidence of Morse’s daily activities and

-10-
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 11 of 12

relied on evidence related to Morse’s condition after the closed period of disability. For
example, the ALJ stated that Morse “had the capacity” to attend a primary rally for Bernie
Sanders in 2016. (Tr. 19}. This statement implies that Morse went to the rally without
difficulty, when in actuality, Morse described that he suffered a grand mal seizure while
at that rally due to stress, bright lights, and loud noise, which caused him to be transported
to the Emergency Room via ambulance. (Tr. 50-51). Thus, contrary to the ALJ’s
assertion, Morse did not “have the capacity” to attend this rally. This testimony
demonstrates instead the severity of Morse’s seizure activity during the relevant period.
The ALJ also stated that Morse asserted that he “did not drive” during the requested
closed period of disability, yet he was able to drive 20 miles to his consultative
examination and drove to other locations. (Tr. 20). The ALJ appears to be insinuating
that Morse was not candid about his driving capabilities. However, Morse never testified
that he did not drive at all during the relevant period; he testified that he drove during that
period, but primarily short distances (/.e., meaning that he drove longer distances at
times) (Tr. 61-62).

The ALJ further stated that Morse established his ability to tolerate work stress
because as of the hearing date, he had been back to work and he only requested a closed
period of disability. (Tr. 22). The ALJ then cited treatment records from April 6, 2017,
May 31,2017, and September 25, 2017 (i.e., after Morse’s return to work), where Morse
appeared to be functioning better. However, these medical records are from treatment
rendered after the closed period of disability and are therefore not relevant. Evidence
generated after Morse improved is not evidence of his ability to work before the

improvement occurred.

-14-
Case 1:19-cv-00304-MJR Document 10 Filed 05/29/20 Page 12 of 12

Because the ALJ’s analysis of Morse’s subjective symptoms was improper,
remand is appropriate. Starzynski v. Colvin, No. 1:15-CV-00940(MAT), 2016 WL

6956404, at *3-4 (W.D.N.Y. Nov. 29, 2016).

CONCLUSION
For the reasons stated, Morse’s motion for judgment on the pleadings (Dkt. No. 6)
is granted, the Commissioner's motion for judgment on the pleadings (Dkt. No. 7) is
denied, and this case is remanded for further administrative proceedings consistent with
this Decision and Order.
The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: May 29, 2020
Buffalo, New York

MICHAEL J. ROEMER
United States Magistrate Judge

«4De

 
